ALLOWABILITY NOTICE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marina I. Miller on 02/03/2021.
The application has been amended as follows: 

Claim 1 (Amended) A method for controlling a soil-borne disease, the method comprising:
 applying at least one polyhydroxyalkanoic acid having a structure of the formula (1) to soil containing at least one microorganism capable of decomposing the at least one polyhydroxyalkanoic acid and having antagonism against a pathogen that causes the soil-borne disease:
 [-CHR-CH2-CO-O-] (1),
 wherein R is an alkyl group represented by CnH2n+1 and n is an integer of from 1 to 15; and
 growing the at least one microorganism in the soil to which the polyhydroxyalkanoic acid is applied, 
wherein the soil-borne disease is at least one selected from the group consisting of white root rot caused by a white root rot fungus, Armillaria root rot caused by Armillaria mellea, violet root rot caused by Helicobasidium mompa, Phytophthora disease caused by Phytophthora cactorum, and crown gall caused by Rhizobium radiobacter, and
wherein the at least one microorganism capable of decomposing the at least one polyhydroxyalkanoic acid and having antagonism against a pathogen that causes the soil-borne disease belongs to the genera of Trichoderma, Glomus, Penicillium, Beauveria, Clonostachys, Sordaria, Bacillus, Pseudomonas, Streptomyces, Chaetomium, or Rhizobium. 

Claim 2 (Amended) The method according to claim 1, wherein a volume of the at least one polyhydroxyalkanoic acid applied to the soil is 1% or more of a total volume of the at least one polyhydroxyalkanoic acid and the soil.

Claim 16 Cancelled.

Claim 23 Cancelled.

Statement of Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the method of claim 1 wherein the soil borne disease is at least one selected from the group consisting of white root rot caused by a white root rot fungus, Armillaria root rot caused by Armillaria mellea, violet root rot caused by Helicobasidium mompa, Phytophthora disease caused by Phvtophthora cactorum, and Rhizobium radiobacter, and wherein the at least one microorganism capable of decomposing the at least one polyhydroxyalkanoic acid and having antagonism against a pathogen that causes the soil-borne disease belongs to the genera of Trichoderma, Glomus, Penicillium, Beauveria, Clonostachys, Sordaria, Bacillus, Pesudomonas, Streptomyces, Chaetomium, or Rhizobium. The amendments to claims overcome the written description. Paragraphs [0054]-[0058] discuss that these microorganisms claimed have antagonism. 

Rejoinder
Claims 1-4, 7, 12-14, 18-22, and 24-27 are allowable. Claim 17 previously withdrawn from consideration as a result of a restriction requirement mailed 12/11/2019 requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election restriction requirement as set forth in the Office action mailed on 12/11/2019, is hereby withdrawn and claim 17 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, claims 1-4, 7, 12-14, 17-22, and 24-27 are allowable. 
Correspondence
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619